GREENE, Judge.
Defendant appeals the trial court’s denial of his motion to suppress cocaine, after which denial he entered a guilty plea to the charge of possession of cocaine.
At approximately 11:00 p.m. on 19 March 1993, North Carolina Highway Patrolman, T.L. Ashby (Ashby), observed a black Ford Escort traveling north on South Boulevard in Charlotte at approximately sixty-two miles per hour in the forty-five mile per hour zone. *106Ashby testified that the Escort increased its speed when he turned his car around to follow, and then made a sharp turn into a residential neighborhood. Ashby followed the Escort, with his blue light and siren on, and the car stopped on a poorly lit stretch of the residential street.
Ashby approached the Escort with his flashlight in hand, and found the driver sitting with both hands on the wheel. Ashby saw the defendant, who was sitting in the passenger seat and wearing a jacket with a front, middle pocket, grab his midsection “between his stomach and his belt line” with both hands. Once he saw the defendant’s movement, Ashby drew his gun and had defendant place his hands on the dashboard. Once the defendant had his hands visible to Ashby, Ashby requested the driver’s operating license and the car registration. The driver of the car told Ashby that he did not have a license with him and the car was actually owned by the defendant, and defendant handed Ashby the registration.
Ashby had the driver step out of the car and the two spoke “for a few seconds,” during which the defendant remained in the car with his hands on the dashboard. After handcuffing the driver, Ashby patted down the defendant, reaching from the driver’s side of the car, and felt “a round cylinder object” in the area where defendant had grabbed, but determined that it was not a weapon. Then Ashby walked the driver to his patrol car, placed him in the front seat, and went back to the Escort, approaching on the driver’s side. Ashby asked the defendant several questions, to which the defendant gave answers corroborating the driver, and then Ashby asked “what he had grabbed,” which prompted the defendant to reach inside his jacket and hand Ashby a white, non-transparent Bayer Aspirin bottle. Ashby shook the bottle and it “rattled lightly,” sounding as if it had “BBs in it.” Ashby testified that he was suspicious because a Bayer aspirin bottle normally has cotton in it so the rattle would not sound the same. Ashby then opened the bottle, shined his flashlight in it, and looked inside, seeing what he determined was rock cocaine. Ashby then arrested the defendant for possession of rock cocaine.
The dispositive issue is whether Ashby had probable cause to open the aspirin bottle and look inside.
The defendant first argues that Ashby did not lawfully obtain possession of the aspirin bottle. He next argues that even if Ashby did have lawful possession of the bottle, he had no authority to open the *107bottle and search its contents. Because we agree with the defendant’s second argument we do not address his first argument.
It does not necessarily follow that all searches of property lawfully seized are constitutional. United States v. Jacobsen, 466 U.S. 109, 113, 80 L. Ed. 2d 85, 94 (1984). In this case, because there was no warrant to search the bottle, the search can be sustained only if the defendant consented to the search or if the officer had probable cause to search the bottle. State v. Booker, 44 N.C. App. 492, 493, 261 S.E.2d 215, 216, appeal dismissed, 299 N.C. 332, 265 S.E.2d 398 (1980); see also United States v. Ross, 456 U.S. 798, 824, 72 L. Ed. 2d 572, 593 (1982) (a warrantless, separate search of a container must be supported by probable cause). In this case, there is no evidence to support any finding that the defendant consented to the search of the bottle. Indeed the trial court did not make such a finding. Furthermore, the findings do not support the trial court’s conclusion that the officer had probable cause to search the bottle. Probable cause requires a reasonable belief, based on the totality of the circumstances that the proposed search will reveal the objects sought, in the place that is searched. State v. White, 87 N.C. App. 311, 317, 361 S.E.2d 301, 305 (1987), aff’d in part, vacated and rev’d on other grounds, State v. White, 322 N.C. 770, 370 S.E.2d 390, cert. denied, White v. North Carolina, 488 U.S. 958, 102 L. Ed. 2d 387 (1988). The facts in this case support nothing more than a suspicion that the defendant was transporting drugs in the aspirin bottle. The aspirin bottle is a container with a legitimate purpose and entitles the defendant to a reasonable expectation of privacy in it, see State v. Sapatch, 108 N.C. App. 321, 325, 423 S.E.2d 510, 513 (1992) (search of closed film canisters prohibited), and the circumstances surrounding this search do not justify invading this right to privacy. We therefore reverse the trial court’s denial of the motion to suppress, vacate the judgment and commitment entered on the guilty plea and remand. ■
Reversed and remanded.
Judge JOHNSON concurs.
Judge LEWIS dissents.